Pfeifer, J.,
dissenting.
{¶ 42} In Disciplinary Counsel v. Grimes (1993), 66 Ohio St.3d 607, 614 N.E.2d 740, a case involving a, lawyer who made an off-color reference about a judge to a newspaper reporter and a smart-aleck remark to another judge in court, I dissented from the majority’s decision to impose a public reprimand. In Grimes, I wrote that the conduct at issue was out of character and inconsequential, but also that “[o]ur legal system relies upon vigorous advocacy, which occasionally leads to spirited interplay between lawyers and judges” and that we “ought not rule in a way that may affect that friction.” 66 Ohio St.3d at 610, 614 N.E.2d 740.
{¶ 43} I feel much the same way about the respondent in this case. By all accounts, his behavior was out of character. Certainly, a motion for reconsideration in an appellate court, while a public document, would receive about as much *426scrutiny from the public if it were written on the wind. The offending statements were between this attorney and the bench, and were presented in such a way that only the bench and opposing counsel would see them.
Jonathan E. Coughlan, Disciplinary Counsel, for relator.
James A. Vollins, for respondent.
{¶ 44} That being said, the disturbing thing about this case that separates it from Grimes is that the comments here were not made off-the-cuff in a moment of anger. They were written down, edited, and presumably cheeked for spelling. The attorney then made copies and filed his motion with the court. At any time he could have thought better of his comments and retracted them. It is a tried and true practice that the first thing a lawyer should do with a fiery pleading or letter is to file it under his or her pillow.
{¶ 45} The respondent here did not do that, or if he did sleep on it, made a mistake in filing it with the court. He admits as much, and thinks he deserves a public reprimand. I agree, especially given the virtually nonpublic release of his comments.